In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1137V
                                        UNPUBLISHED


    DONNA BURKE,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: December 16, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On September 3, 2020, Donna Burke filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (SIRVA) after receiving an influenza (“flu”) vaccination on
November 3, 2019. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On December 15, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case because she meets the
criteria for a presumed SIRVA as defined by the Vaccine Injury Table. Respondent’s Rule
4(c) Report at 1, 4. Specifically, Petitioner had no history of pain, inflammation, or

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
dysfunction in her shoulder; Petitioner’s pain occurred within 48 hours of receipt of an
intramuscular vaccination; Petitioner’s pain and reduced range of motion were limited to
the shoulder in which the vaccine was administered; and no other condition or abnormality
was identified to explain Petitioner’s symptoms. Id. at 4. Respondent further agrees that
“the statutory six-month sequela requirement has been satisfied.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2